ALLOWABILITY NOTICE
In a board decision rendered on 2 June 2022, the board reversed the rejection of claims 1-18 and 20-27 over 35 U.S.C. 103.
Claims 1-18 and 20-27 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 and 20-27 allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the claim recites: 
wherein the user agnostic identifier is associated with a content item;
determining, based on the user agnostic identifier, the content item;
determining, based on the timing information, an availability of the content item;
determining, based on the user information, a content provider;
providing, based on the availability of the content item, an access element configured to enable access to the content item via the content provider.

The cited prior art of record does not disclose providing an access element corresponding to a content item identified by a user agnostic identifier and timing information.  Therefore, claim 1 is allowable.  The limitations of claim 7, 15, and 22 are similar to those of claim 1 and are allowable for the same reasons.  Claims 2-6, 8-14, 16-18, 20, 21, and 23-27 are dependents of claims 1, 7, 15, and 22 and are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
8/22/22

/S. L./Examiner, Art Unit 2447     

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447